EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests  camera assembly comprising: a plurality of camera modules; and a supporting frame configured to support the plurality of camera modules, wherein at least one camera module of the plurality of camera modules comprises: a first circuit board on which an image sensor is provided; and a conductive connecting part configured to electrically connect the first circuit board and the lens driving assembly, and wherein the supporting frame comprises: a metal body configured to surround at least portions of edges of the lens housing; and a short-circuit prevention part provided on a surface of the metal body facing the conductive connecting part, and comprising a non-conductive material to block electrical contact between the metal body and the conductive connecting part, in combination with the rest of the limitations of the claim.
Claim 11 is allowed for similar reasons as claim 1.
The rest of the pending claims are dependent and therefore allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20190052162 – directed to a short-circuit prevention portion 215 and insulation layer 707 to protect a lens from short-circuit
U.S. Pub. No. 20190004280 – directed to an insulating layer 1122 of a lens device to insulate between a metal substrate and wires
U.S. Pub. No. 20140346627 – directed to an insulating member 18 that a prevents short-circuit of an electric part near an imaging device and a lens holder

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697